DETAILED ACTION
This communication is in response to application no. 16/883952 filed 26 May 2020.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “customizing the coupon library for one of the clinics by defining a list of coupons for the clinic based on one or more of the following: the clinic itself, clinic location, products or services sold at the clinic, time of year, number of clients, types of patients, and number of patients” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing 
The “creating rules that indicate requirements for a transaction to qualify for coupon based on a combination of parameters using one or more of the following: number of doses bought, number of doses previously bought, number of doses given for no charge to client, patient’s age, weight, species, breed, and invoice date” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 11-20) language, the claim encompasses a user manually utilizing known information (e.g., doses bought, doses given, etc.) to create rules that indicate requirements for a transaction to qualify for a coupon. Claims 1-10 do not recite any computer components to perform this step.
The “analyzing a transaction viz-a-viz the coupons that the clinic has opted into” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 11-20) language, the claim encompasses a user manually performing an analysis. Claims 1-10 do not recite any computer components to perform this step.
The “generating a redemption based on successful application of the rules for coupons to the transaction” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 11-20) language, the claim encompasses a user manually generating a redemption. Claims 1-10 do not recite any computer components to perform this step.
The “triggering a list of applicable coupon offers for one or more line items” step, as drafted, is a 
The “receiving indication on accepted coupon offers” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 11-20) language, the claim encompasses a user manually receiving an indication of accepted offers. Claims 1-10 do not recite any computer components to perform this step.
The “scaling customized sets of the coupons for two or more of the clinics to transactions received from the clinic” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 11-20) language, the claim encompasses a user manually scaling customized sets of the coupons. Claims 1-10 do not recite any computer components to perform this step.
The “conforming the customized sets of the coupons across the distribution network of products” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 11-20) language, the claim encompasses a user manually conforming the customized sets of the coupons across the distribution network of products. Claims 1-10 do not recite any computer components to perform this step.
The dependent claims further limit the abstract idea and do not take the claims out of the mental processes grouping.
Additionally, the claims as a whole recite the concept of providing a coupon 
The mere nominal recitation of generic computing devices (claims 11-20) does not take the claim limitations out of the abstract idea groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. Claims 1-10 do not recite any additional elements outside of the abstract idea. Claims 2-20 recite the additional elements of a coupon creator computing device, a coupon processor computing device, and a coupon management computing device. The claims include no more than mere instructions to apply the exception using these generic computing devices. The computing devices do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computing devices. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computing devices cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
The claims are not rejected under 35 USC § 102/103. The closest prior art includes U.S. 2017/0293888 (“Shackelford”). Shackelford discusses a digitized coupon process for a veterinary clinic beginning at [0042]. However, this discussion does not include a coupon library presented such that a 
U.S. 2016/0042389 (“Simmons”) discusses a system for providing offers for medical products based on the requirements associated therewith. Simmons does not discuss a coupon library presented such that a clinic can opt-in or opt-out of available coupons as claimed.
U.S. 2016/0321411 (“Wiley”) discusses a system for providing offers for pharmaceutical products based on the rules associated therewith. Wiley does not discuss a coupon library presented such that a clinic can opt-in or opt-out of available coupons as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.